Citation Nr: 1105304	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to VA compensation under 38 U.S.C. § 1151 for 
multiple tattoo removal procedures performed at the Los Angeles 
VA Medical Center (VAMC) in August 1986, September 1987, November 
1987, and April 1988, with a split thickness skin graft of the 
left upper extremity performed in December 1987.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
VA compensation under 38 U.S.C. § 1151 for multiple tattoo 
removal procedures performed at the VAMC in August 1986, 
September 1987, November 1987, and April 1988, with a split 
thickness skin graft of the left upper extremity performed in 
December 1987.  (In this regard, the Board notes that the Veteran 
has filed a separate claim for § 1151 compensation for a 
psychiatric disorder, which he contends is an additional 
disability resulting from his multiple tattoo removal procedures.  
This claim was adjudicated and denied by the RO in a July 2009 
rating decision, and is not presently on appeal before the 
Board.)

In June 2010, the Veteran and his representative appeared at the 
RO to submit evidence and oral testimony in support of his appeal 
before the undersigned traveling Veterans Law Judge.  A 
transcript of this hearing has been obtained and associated with 
the Veteran's claims file for consideration by the Board.


FINDINGS OF FACT

1.  Prior informed consent was obtained from the Veteran, 
authorizing the elective tattoo removal procedures performed at 
the VAMC in August 1986, September 1987, November 1987, and April 
1988, with a split thickness skin graft of the left upper 
extremity performed in December 1987. 

2.  The preponderance of the competent evidence of record is 
against the conclusion that the Veteran incurred additional 
physical disability as a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an event 
not reasonably foreseeable following multiple tattoo removal 
procedures performed at the VAMC in August 1986, September 1987, 
November 1987, and April 1988, with a split thickness skin graft 
of the left upper extremity performed in December 1987.


CONCLUSION OF LAW

The criteria have not been met for an award of VA compensation 
under the provisions of  38 U.S.C. § 1151 for multiple tattoo 
removal procedures performed at the VAMC in August 1986, 
September 1987, November 1987, and April 1988, with a split 
thickness skin graft of the left upper extremity performed in 
December 1987.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to 
assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to VA 
compensation under the provisions of 38 U.S.C. § 1151 for 
multiple tattoo removal procedures performed at the VAMC in 
August 1986, September 1987, November 1987, and April 1988, with 
a split thickness skin graft of the left upper extremity 
performed in December 1987.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  After reviewing 
the record, the Board finds that VA has met that duty.

In March 2001, VA received the Veteran's § 1151 claim that is the 
subject of the current appeal.  Thereafter, VA notified him, via 
correspondence dated in August 2002, of the criteria for 
eligibility for VA compensation under the provisions of 
38 U.S.C.A. § 1151, including information and evidence necessary 
to substantiate and complete his claim, the evidence to be 
provided by him, and notice of the evidence VA would attempt to 
obtain on his behalf.  Following adjudication of the claim in the 
first instance in November 2002, the Veteran was subsequently 
provided with additional VCAA notice regarding his claim for § 
1151 compensation in correspondence dated November 2005.  The 
Board notes that the Veteran did not receive notice of how VA 
calculates degree of disability and assigns an effective date for 
a disability in the event that his § 1151 claim was granted, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
However, as the present claim is being denied on appeal, the 
issue of adequacy of VCAA notice regarding calculation of a 
disability rating and effective date is rendered moot.

Following the above notices to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his § 1151 claim.  That duty requires 
VA to make reasonable efforts to obtain relevant VA and private 
records that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 & 
Supp. 2009).  

In this case, VA obtained records reflecting the Veteran's 
treatment from VA sources for the period from 1986 through 2004, 
including all those pertaining to his treatment at the VAMC for 
removal of tattoos from his left upper extremity in 1986 - 1987, 
with pre-procedure consultation reports and post-procedure follow 
up treatment reports.  The Veteran has also been provided with 
opportunities to present oral testimony and additional evidence 
in support of his claim at a September 2003 RO hearing and a June 
2010 hearing before the Board.  Transcripts of these hearings 
have been associated with the claims folder.  Throughout the 
appeal, the Veteran has had ample opportunities to submit 
evidence to VA in support of his claim, or otherwise identify 
evidence and request VA's assistance in obtaining it on his 
behalf for inclusion in the record.  

The Board notes that the current medical records indicate that 
the Veteran is receiving Supplemental Security Income (SSI) from 
the Social Security Administration (SSA).  Although the records 
relating to the Veteran's SSI claim are not currently associated 
with the evidence, the Board finds that a remand for their 
inclusion is not necessary prior to adjudicating the claim 
because these SSA records would not establish that the Veteran 
has incurred additional disability from his August 1986, 
September 1987, November 1987, and December 1987 tattoo removal 
procedures at the VAMC due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA, or to an event that was not reasonably 
foreseeable.  Therefore, as their inclusion in the record would 
not materially substantiate the Veteran's claim, it follows that 
adjudicating the claim without them would also not be prejudicial 
to the claim.   

In sum, the Board finds that all pertinent evidence needed to 
fairly adjudicate the claim has been obtained, and that the 
Veteran has furthermore been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Thus, the Board is satisfied that the evidence is 
sufficiently developed for appellate adjudication and that no 
further development is necessary as any such development would 
either produce no records or records irrelevant to the matters on 
appeal.  The Veteran and his representative have had many 
opportunities to submit additional evidence in support of his 
claim up to the time when the case was received by the Board in 
October 2010, and that neither the Veteran nor his representative 
have indicated that there are any outstanding relevant post-
service medical records or other pertinent evidence that must be 
considered with respect to the claim decided herein.  

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his § 1151 claim decided herein, and 
thus no additional assistance or notification is required.  The 
Veteran has suffered no prejudice that would warrant a remand, 
and his procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to VA compensation 
under 38 U.S.C. § 1151 for multiple tattoo removal procedures 
performed at the VAMC in August 1986, September 1987, November 
1987, and April 1988, with a split thickness skin graft of the 
left upper extremity performed in December 1987.

The Veteran contends that he has additional disability as a 
result of multiple tattoo removal procedures performed at the 
VAMC in August 1986, September 1987, November 1987, and April 
1988, with a split thickness skin graft of the left upper 
extremity performed in December 1987.  Therefore, he maintains 
that he should be granted VA compensation under the provisions of 
38 U.S.C.A. § 1151.  However, after carefully considering the 
claim in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against that 
claim.  Accordingly, for the reasons that will be discussed in 
detail below, the appeal will be denied.

If a veteran receives treatment by or through VA and sustains 
disability in addition to that for which he was being treated, VA 
compensation may be awarded as if the additional disability was 
service connected.  38 U.S.C.A. § 1151.  To qualify, the 
additional disability cannot be a result of the Veteran's willful 
misconduct and must have been caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by VA.  The proximate cause of the 
disability must be (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  Id.

In determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.  Generally, all 
patient care furnished by VA shall be carried out only with the 
full and informed consent of the patient or, in appropriate 
cases, a representative thereof.  In order to give informed 
consent, the patient must have decision-making capacity and be 
able to communicate decisions concerning health care.  38 C.F.R. 
§ 17.32(b).  The informed consent process must be appropriately 
documented in the medical record. 38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  38 C.F.R. § 3.361(d)(1).

As relevant, the Veteran's service treatment records and VA 
clinical records (including color photographs) show that he had 
two tattoos on the dorsum of his left hand, with one tattoo 
depicting a small star and the other a small cross; and three 
tattoos on his left forearm, with one tattoo depicting a crucifix 
superimposed over a leaf design, another tattoo depicting a 
woman's face, and the third tattoo depicting a medieval knight 
clad in a full suit of armor.  Not photographed, but indicated in 
the medical records, is a tattoo located on his left upper arm 
that is described as the inscription "Royal USMC Knights."  The 
medical records do not indicate that the tattoos themselves posed 
a health threat to the Veteran at the time.  Consultation reports 
dated prior to August 1986 reflect that the Veteran was seeking 
to have elective surgery performed to have these tattoos removed 
for personal reasons.  Towards that end, he was planned to 
undergo dermabrasion procedures and a split thickness skin graft 
of his left upper extremity to remove these tattoos, pursuant to 
his request.  

A July 1986 pre-procedure consultation report reflects that the 
Veteran expressly instructed that an undescribed tattoo located 
on his left shoulder remain untouched, as he desired to keep this 
particular tattoo.  The Board notes at this juncture that 
subsequent pertinent medical records do not reflect that any 
procedure was ever performed to remove a tattoo from the 
Veteran's left shoulder.

An August 1986 pre-procedure consultation note shows that the 
Veteran was described as healthy and competent and was informed 
of the risks and benefits that were involved with a trial 
dermabrasion of some parts of his left forearm tattoos.  
Complications included possible bleeding, infection, scar 
formation, and the need to undergo many more subsequent 
procedures.  The Veteran acknowledged these risks and gave his 
signed consent to undergo the procedure.  Thereafter, a 
subsequent treatment noted dated in August 1986 reflects that the 
Veteran underwent a partial excision and dermabrasion of his left 
hand and forearm tattoos.  The plan was to evaluate the extent of 
the scarring at the treated sites to determine which procedure 
and method would provide the Veteran with the best quality wound 
healing for subsequent and more extensive tattoo removal 
procedures.  Post-procedure records reflect that the Veteran 
tolerated the procedures well.

A September 1987 pre-procedure consultation report reflects that 
the Veteran's prior treatment sites for partial removal of his 
left forearm and hand tattoos produced residual wide scars.  With 
this in mind, his treatment options were thoroughly discussed and 
he was informed that if he elected to continue his elective 
treatment course for removal of the remaining left upper 
extremity tattoos, the risk included bleeding, infection, 
hypertrophic or prominent scars, incomplete (i.e., unsuccessful) 
removal of the tattoos, and serious adverse reaction to 
anesthesia.  Having been duly informed of the risks and benefits 
of the procedure, the Veteran expressed his desire to proceed.  
Thereafter, surgical reports dated in September 1987 show that 
tangential excision and dermabrasive excision of the 
crucifix/leaf design and the armored knight tattoos.  The Veteran 
tolerated the procedures well.

A November 1987 pre-procedure consultation report reflects that 
the intended procedure to be performed on the Veteran, pursuant 
to his express instructions, was removal of tattoos on his left 
forearm and upper arm.  The Veteran was informed that the 
procedure would involve possible dermabrasion, possible primary 
closure, and possible use of tissue expansion or skin graft.  The 
risks would be scars, bleeding, infection, and poor results 
(including incomplete removal of the entire tattoo), as well as 
the risks of being anesthetized.  The Veteran gave his informed 
consent to proceed with the tattoo removal procedure.  
Additionally, in a November 1987 consent form, the Veteran 
consented to serve as a test subject for a new drug, Flumazenil, 
to be administered immediately after the procedure to help 
facilitate his recovery from anesthesia and sedation.  He was 
informed of the benefits as well as the risks involved, including 
side effects of nausea, vomiting, dizziness, involuntary 
movements, tremor, discomfort, tearfulness  and crying, a mild 
increase in heart rate and anxiety.  He was also advised that 
there may be unforeseen side effects involved, as with any 
investigational drug.  Having been duly notified, the Veteran 
consented to being a voluntarily and uncoerced test subject and 
provided his signed permission to have the experimental drug 
Flumazenil administered to him in the course of his operation.

November - December 1987 medical reports regarding the Veteran's 
tattoo removal show that the procedure involved placement of two 
tissue expanders in the Veteran's left upper arm and excision and 
primary repair of the forearm skin to excise the remaining 
forearm tattoos; removal of tissue expanders and debridement of 
the left arm wounds and partial tattoo excision of the left upper 
arm tattoo; and excision of the remaining left upper arm tattoo.  
Some complications due to dehiscence and cellulitis of the skin 
tissue at the left upper arm site resulted, but the record 
indicated that these sufficiently resolved.  Thereafter, an 
application to his left upper arm of a split-thickness skin graft 
obtained from a donor site on his left thigh was performed in 
December 1987.

VA treatment records show that in April 1988, the Veteran 
underwent a dermabrasion procedure at VA for the remaining tattoo 
of the lady's face on his left forearm.  Pertinent medical 
records show that prior to this procedure, the Veteran was duly 
advised of the risks and benefits associated with dermabrasion 
and he provided his informed consent to proceed with the elective 
procedure.  Subsequent treatment reports in 1989 - 1990 show that 
the Veteran underwent surgical revision of some of the scars 
resulting from his prior tattoo removals.

Current VA records dated in 2000 - 2004 reflect that the Veteran 
had multiple  prominent scars on his left forearm at the sites of 
the prior tattoo removals, but that the scars were healed and, 
with respect to the left upper extremity, did not produce any 
pain or limitation of function.

Hearing testimony and written statements from the Veteran express 
his general contention, in pertinent part, that he did not want 
the "Royal USMC Knights" tattoo removed from his left upper arm 
during the procedures performed at the VAMC in November - 
December 1987, and that against his express wishes, the VA 
physician who performed the procedure altered his consent form to 
reflect that he desired removal of the "Royal USMC Knights" 
tattoo from his left upper arm, thereby exceeding her mandate.  
He also contended that a "tracer" was implanted into his body 
during the tattoo removal procedure without his prior consent, 
and that there were unauthorized alterations to his consent form 
to be administered the experimental drug Flumazenil, and that the 
drug itself produced additional psychiatric disability.  In this 
regard, as previously stated, the issue of entitlement to 
38 U.S.C. § 1151 compensation for a psychiatric disability due to 
VA testament is not presently on appeal before the Board.  
Otherwise, the clinical evidence does not demonstrate the 
presence of an additional non-psychiatric disability associated 
with the experimental administration of Flumazenil on the Veteran 
in November 1987, which was not reasonably foreseeable.

To the extent that the Veteran contends that there was additional 
disability from the removal of the "Royal USMC Knights" tattoo 
from his left upper arm without his consent, the Board finds that 
the objective documentary evidence contradicts his assertion.  
The record clearly shows that the Veteran consented to have this 
tattoo removed (although not another tattoo located on his left 
shoulder, which in fact the records do not indicate was ever 
removed).  Therefore, as a factual matter, the Board finds that 
his statements are lacking in credibility for purposes of 
establishing that there was a tattoo removal procedure performed 
without his express permission during the 1986 - 1988 time 
period.  A review of the entire record also reflects that the 
Veteran had been fully informed of the risks and benefits 
involved in each tattoo removal procedure performed during the 
1986 - 1988 time period, and that in each case he provided his 
fully-informed consent to undergo them.  Therefore, there is no 
basis to award VA compensation under 38 U.S.C. § 1151 due to lack 
of the Veteran's informed consent.  The records also do not 
indicate that a "tracer" was ever implanted into the Veteran's 
body during the course of his tattoo removal procedures without 
his prior consent, and the Veteran's statements asserting such a 
"tracer" implantation are found to be unsubstantiated by the 
clinical record and patently incredible.

Furthermore, the Board finds no evidence of additional disability 
stemming from the multiple tattoo removal procedures performed at 
the VAMC in August 1986, September 1987, November 1987, and April 
1988, with a split thickness skin graft of the left upper 
extremity performed in December 1987.  The benefit sought from 
the procedures (i.e., removal of the tattoos of the left forearm, 
hand, and upper arm) were largely obtained, and the resulting 
scars from the dermabrasions and skin grafts were a foreseeable 
consequence of the tattoo removals, and the record reflects that 
the Veteran was duly apprised of these possible residuals.  The 
scars themselves are not demonstrated by the medical evidence to 
be poorly healed or productive of any limitation of function of 
the left upper extremity, and there is nothing in the clinical 
record to indicate that the tattoo removal procedures performed 
in 1986 - 1988 produced any additional impairment that was not 
reasonably foreseeable.  As such, the objective evidence does not 
support the conclusion that the Veteran was the victim of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
physicians who performed the tattoo removal procedures during the 
1986 - 1988 time period.  He has therefore not met the criteria 
for VA compensation under 38 U.S.C. § 1151 for multiple tattoo 
removal procedures performed at the VAMC in August 1986, 
September 1987, November 1987, and April 1988, with a split 
thickness skin graft of the left upper extremity performed in 
December 1987, and his appeal is therefore denied.  Because the 
evidence in this case is not approximately balanced with respect 
to the merits of the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran asserts, based on his personal 
knowledge of medicine and his individual clinical history, that 
he has actual additional disability stemming from his multiple 
tattoo removal procedures performed at the VAMC that were either 
not reasonably foreseeable consequences of these procedures, or 
the result of carelessness, negligence, lack of proper skill, or 
error in judgment on part of the physician involved, as he is not 
shown in the record to be a trained medical professional, he 
lacks the competence, expertise, and qualifications to make 
medical diagnoses or present clinically valid opinions and 
commentary in this regard and his lay statements are thus 
entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


 ORDER

VA compensation under 38 U.S.C. § 1151 for multiple tattoo 
removal procedures performed at the VAMC in August 1986, 
September 1987, November 1987, and April 1988, with a split 
thickness skin graft of the left upper extremity performed in 
December 1987, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


